Exhibit 10.1

EXECUTION VERSION

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

Dated 11 September 2014

 

 

Dr. Falk Pharma GmbH

- and -

Salix Pharmaceuticals, Inc.

 

 

SECOND AMENDMENT TO LICENSE AGREEMENT

(Mesalamine)

 

 



--------------------------------------------------------------------------------

THIS SECOND AMENDMENT TO LICENSE AGREEMENT is made to be effective as of the
11th day of September, 2014

BETWEEN:

(1) Dr. Falk Pharma GmbH, a company organized under the laws of Germany, with
its principal offices at Leinenweberstrasse 5, 79108 Freiburg, Germany (“Falk”);
and

(2) Salix Pharmaceuticals, Inc., a company incorporated in the State of
California whose principal place of business is 8510 Colonnade Center Drive,
Raleigh, North Carolina 27615, U.S.A. (“Salix”).

WHEREAS:

(a) Falk and Salix are parties to that certain License Agreement, dated 15 July
2002, as amended by an amendment dated 24 November 2003 (as so amended, the
“Original Agreement”);

(b) Falk and Salix are parties to litigation, Civil Action No. 12-cv-1104-GMS
(D. Del.), with Lupin Limited and Lupin Pharmaceuticals, Inc. relating to the
Product (as such term is defined in the Original Agreement);

(c) Falk and Salix are parties to litigation, Civil Action No. 14-213 (D.Del.),
with Novel Laboratories, Inc. (“Novel”) relating to the Product (“Novel
Action”);

(c) Falk and Salix desire to settle the afore-described litigation and in
connection therewith to effect certain modifications to the arrangements set
forth in the Original Agreement; and

(d) Falk and Salix desire to expand the territory covered by the Original
Agreement to include Canada and wish to make provisions therefor;

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the sufficiency and receipt of which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1. DEFINITIONS

 

  1.1. In this Second Amendment the following definitions shall apply unless the
context requires otherwise:

“Applicable Laws” means the applicable laws, rules and regulations that may be
in effect from time to time.

 

  1.2. Terms defined in the Original Agreement or in Clause 2 of this Second
Amendment are used in this Second Amendment with the same meanings accorded to
them in the Original Agreement (as amended by Clause 2, if relevant) or in
Clause 2, as the case may be.



--------------------------------------------------------------------------------

2. AMENDMENTS TO DEFINITIONS IN ORIGINAL AGREEMENT

 

  2.1. Clause 1.1 of the Original Agreement is amended by adding at the end
thereof the following definitions:

 

  2.1.1. “Agreement” shall mean this License Agreement as from time to time
amended in accordance with the provisions of Clause 24 hereof.

 

  2.1.2. “Authorized Generic” shall mean any product that (i) contains the
Compound, including without limitation the Product, (ii) is approved for
distribution in the United States under or pursuant to any NDA filed by or on
behalf of Falk or Salix in respect of such product, and (iii) is distributed
without the Apriso® trademark.

 

  2.1.3. “Canada Term” shall commence on the Second Amendment Date and continue
until whichever is the later of: (a) the Patent Expiry Date (Canada) or (b) the
fifteenth (15th) anniversary of the Launch of a Product, but subject always to
earlier termination under Clause 18.

 

  2.1.4. “Canada Territory” shall mean Canada.

 

  2.1.5. “Generics Manufacturer” shall mean any Third Party that as a material
part of its business markets or sells Generic Products anywhere in the world or
has any Affiliate that does so.

 

  2.1.6. “Generic Product” shall mean a product that gains marketing approval
without de novo evidence of safety and efficacy, such as through an abbreviated
new drug application (ANDA) as defined in 21 U.S.C. 355(j) or an application
submitted pursuant to 21 U.S.C. 355(b)(2) or an application submitted pursuant
to equivalents of such statutory provisions in jurisdictions other than the
United States.

 

  2.1.7. “Lupin Atlantis” shall mean Lupin Atlantis Holdings S.A., a Swiss
company.

 

  2.1.8. “Lupin Canada Distribution Agreement” shall mean that certain
Distribution Agreement (Canada), dated the Second Amendment Date, between Salix
and Lupin Atlantis.

 

  2.1.9. “Lupin Ltd.” shall mean Lupin Limited, an Indian corporation.

 

  2.1.10. “Lupin Parties” shall mean, collectively, Lupin Atlantis, Lupin Ltd.,
and Lupin Pharma.

 

2



--------------------------------------------------------------------------------

  2.1.11. “Lupin Pharma” shall mean Lupin Pharmaceuticals, Inc., a Virginia
corporation.

 

  2.1.12. “Lupin Settlement Agreement” shall mean that certain Settlement
Agreement, dated the Second Amendment Date, between Falk, Salix, Lupin Ltd., and
Lupin Pharma.

 

  2.1.13. “Lupin Sublicense Agreement” shall mean that certain Sublicense
Agreement (Apriso®), dated the Second Amendment Date, between Falk, Salix, Lupin
Ltd., and Lupin Pharma.

 

  2.1.14. “Novel” means Novel Laboratories, Inc., a Delaware corporation.

 

  2.1.15. “Novel Settlement Agreement” shall mean that certain Settlement
Agreement that is proposed to be executed at some point following the Second
Amendment Date between Falk, Salix, and Novel, it being understood that unless
and until such agreement is executed and delivered by Falk, Salix and Novel no
obligation of any kind shall arise in respect of such agreement or in respect of
such agreement hereunder. For clarity, neither Falk nor Salix shall have any
obligation to enter into any such Settlement Agreement with Novel.

 

  2.1.16. “Novel Sublicense Agreement” shall mean that certain Sublicense
Agreement (Apriso®) that is proposed to be executed at some point following the
Second Amendment Date between Falk, Salix, and Novel, it being understood that
unless and until such agreement is executed and delivered by Falk, Salix and
Novel no obligation of any kind shall arise in respect of such agreement or in
respect of such agreement hereunder. For clarity, neither Falk nor Salix shall
have any obligation to enter into any such Sublicense Agreement with Novel.

 

  2.1.17. “Patent Expiry Date (Canada)” shall mean the date on which the Product
shall cease to be the subject of any Valid Claim in any Falk Patents in the
Canada Territory.

 

  2.1.18. “Patent Expiry Date (U.S.)” shall mean the date on which the Product
shall cease to be the subject of any Valid Claim in any Falk Patents in the
United States Territory.

 

  2.1.19. “Salix COGS” has the meaning set forth in Schedule A to the Second
Amendment.

 

  2.1.20. “Second Amendment” shall mean that certain Second Amendment to License
Agreement, dated the Second Amendment Date, between Falk and Salix, as the same
may be amended from time to time in accordance with the provisions of the said
document.

 

  2.1.21. “Second Amendment Date” shall mean 11 September 2014.

 

3



--------------------------------------------------------------------------------

  2.1.22. “Sublicense Revenue” shall mean all payments directly or indirectly by
or on behalf of a Sublicensee to Salix or its Affiliates relating to, or
resulting from, in either case directly or indirectly, an arrangement respecting
a Sublicense in respect of the Canada Territory, including

(a) all upfront and other payments payable to Salix upon execution of such a
Sublicense with a Sublicensee in respect of Salix’s rights hereunder;

(b) all development, regulatory, commercialization or other milestone payments
for milestones under any such Sublicense;

(c) all license maintenance fees under any such Sublicense;

(d) all payments to Salix for the supply of Product for purposes of its
Exploitation under such Sublicense;

(e) all payments to Salix under any such Sublicense for the reimbursement of
research and development costs incurred by Salix;

(f) the fair market value of any equity securities issued in respect of any such
Sublicense to Salix that exceeds any amount paid by Salix for such securities;

(g) the amount by which any amount paid by a Sublicensee to Salix for equity
securities issued to such Sublicensee in respect of any such Sublicense exceeds
the fair market value of such equity securities;

(h) all royalties, profit share payments, distribution fees, and other payments
under such Sublicense based on the sales of Products; and

(i) the fair market value of any other form of consideration paid to Salix by a
Sublicensee for such a Sublicense,

but excluding in all cases Salix COGS to procure or Manufacture Products for
which payments under Clause (d) above are made to Salix and Salix’s actual cost
to perform activities in and specifically for the sublicensed territory for
which payments under Clause (e) above are made to Salix. The amount of
Sublicense Revenue for any Quarter shall be reduced by any amount of Sublicense
Revenue previously received by Salix that Salix is required to return or refund
to the payor thereof during such Quarter.

 

  2.1.23. “Sublicensee” shall mean any Third Party who is granted a Sublicense
and, for the avoidance of doubt, shall include Lupin Atlantis in its capacity as
Salix’s counterparty for the Lupin Canada Distribution Agreement.

 

4



--------------------------------------------------------------------------------

  2.1.24. “United States Term” shall commence on the Effective Date and continue
until whichever is the later of (a) the Patent Expiry Date (U.S.) or (b) the
fifteenth (15th) anniversary of the Launch of a Product, but subject always to
earlier termination under Clause 18.

 

  2.1.25. “United States Territory” shall mean the United States of America and
its territories and possessions and the commonwealth of Puerto Rico.

 

  2.2. The definition of “ANDA Date” contained in Clause 1.1 of the Original
Agreement is amended by replacing the term “Territory” with the term “United
States Territory.”

 

  2.3. The definition of “Approval” contained in Clause 1.1 of the Original
Agreement is amended by replacing the acronym “USA” with the term “United States
Territory.”

 

  2.4. The definition of “Falk Patents” contained in Clause 1.1 of the Original
Agreement is amended to read in its entirety as follows:

“Falk Patents” shall mean, (a) insofar as the context relates to the Canada
Territory (but without thereby limiting Clause (b)), any Patent in the name of
Falk or any Falk Affiliate existing at any time during the Canada Term relating
in any manner to the Exploitation of the Compound in any formulation (including
any foam or oral formulation and whether alone or in combination with any other
Compound) in the Canada Territory and, (b) insofar as the context relates to the
United States Territory (but without thereby limiting Clause (a)), any Patent in
the name of Falk or any Falk Affiliate existing at any time during the United
States Term, including the Patents listed in Schedule 1, relating in any manner
to the Exploitation of the Compound in any formulation (including any foam or
oral formulation and whether alone or in combination with any other Compound) in
the United States Territory.

 

  2.5. The definition of “Launch” contained in Clause 1.1 of the Original
Agreement is amended by replacing the term “Territory” with the term “United
States Territory.”

 

5



--------------------------------------------------------------------------------

  2.6. The definition of “Market Assumption” contained in Clause 1.1 of the
Original Agreement is amended by replacing term “Territory” with the term
“United States Territory.”

 

  2.7. The definition of “Net Sales” contained in Clause 1.1 of the Original
Agreement is amended as follows:

 

  2.7.1. The clause beginning with “shall mean” and ending with “following
items” contained in the said definition is amended to read in its entirety as
follows:

shall mean gross amounts invoiced in respect of sales to Third Parties of the
Product, in the United States Territory, by Salix, its Affiliates or
Sublicensees and, in the Canada Territory, by Salix or its Affiliates (but not
by Sublicensees), less the following items:

 

  2.7.2. The following provision shall be added at the end thereof:

For the avoidance of doubt, no sales of Product that give rise to, or are made
pursuant to arrangements involving, Sublicense Revenue that is shared between
Falk and Salix pursuant to Clause 3.3 shall constitute or be included in Net
Sales.

Notwithstanding any other provision contained in this definition of Net Sales,
sales of Product by Lupin Ltd., Lupin Pharma or their Affiliates pursuant to the
Lupin Sublicense Agreement or by Novel or its Affiliates pursuant to the Novel
Sublicense Agreement shall not constitute or be included in Net Sales.

 

  2.8. The definition “Patent Expiry Date” contained in Clause 1.1 of the
Original Agreement is deleted.

 

  2.9. The definition of “Product” contained in Clause 1.1 of the Original
Agreement is amended to read in its entirety as follows:

“Product” shall mean any medicinal pellet formulation of the Compound the
Exploitation of which, (a) in respect of the Canada Territory, falls within any
Valid Claim of the Falk Patents in the Canada Territory and, (b) in respect of
the United States Territory, falls within any Valid Claim of the Falk Patents in
the United States Territory, and in both cases ((a) and (b)) shall include the
Initial Product, the BID Product and the One Daily Product, as the context may
require.

 

  2.10. The definition of “Second Approval Date” contained in Clause 1.1 of the
Original Agreement is amended by replacing the acronym “USA” with the term
“United States Territory.”

 

6



--------------------------------------------------------------------------------

  2.11. The definition of “Sublicense” contained in Clause 1.1 of the Original
Agreement is amended to read in its entirety as follows:

“Sublicense” shall mean (a) a sublicense granted by Salix to a Third Party of
the rights granted under Clause 2.1 or (b) the Lupin Canada Distribution
Agreement. For the avoidance of doubt, (a) except for the Lupin Canada
Distribution Agreement and the arrangements contemplated thereby, the
appointment by Salix of any distributor, wholesaler or dealer of the Product
shall not be a Sublicense; and (b) the appointment of a manufacturer to
manufacture the Product for or on behalf of Salix shall not be deemed a
Sublicense.

 

  2.12. The definition of “Term” contained in Clause 1.1 of the Original
Agreement is amended to read in its entirety as follows:

“Term” shall mean the Canada Term and the United States Term or either of them.
When the context so requires, Term shall be understood to mean the later to
expire of the Canada Term and the United States Term.

 

  2.13. The definition of “Territory” contained in Clause 1.1 of the Original
Agreement is amended to read in its entirety as follows:

“Territory” shall mean the Canada Territory and the United States Territory or
either of them.

 

  2.14. The definition of “Valid Claim” contained in Clause 1.1 of the Original
Agreement is amended to read in its entirety as follows:

“Valid Claim” shall mean, (a) in respect of the Canada Territory, a claim of any
issued and unexpired Patent in the Canada Territory and, (b) in respect of the
United States Territory, a claim of any issued and unexpired Patent in the
United States Territory, in each case ((a) and (b)) which has not been held
permanently revoked, unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise.

 

3. LICENSE GRANT

 

  3.1. Clause 2.1 of the Original Agreement is amended to read in its entirety
as follows:

2.1 Falk grants to Salix:

2.1.1 from the Effective Date for the United States Term in respect of the Falk
Patents, the Falk IP and the Falk Product

 

7



--------------------------------------------------------------------------------

Data the sole and exclusive royalty bearing right and license to use the same
and to develop, use and Exploit the Product throughout the United States
Territory and a non-exclusive right and license to manufacture and have
manufactured the Product in any part of the world for Exploitation in the United
States Territory and Falk therefore undertakes:

(a) not at any time during the United States Term to grant or purport to grant
to any Third Party any right to Exploit the Product in the United States
Territory; and

(b) not to Exploit the Product during the United States Term in the United
States Territory; and

(c) to maintain during the United States Term as Confidential Information
(subject to the provisions of Clause 11), all Product Data (including Joint
Product Date) and not to disclose any Product Data to any Third Party otherwise
than under terms relating to confidentiality and restricting the use of such
Product Data in any manner in the United States Territory.

2.1.2 from the Second Amendment Date for the Canada Term in respect of the Falk
Patents, the Falk IP and the Falk Product Data the sole and exclusive royalty
bearing right and license to use the same and to develop, use and Exploit the
Product throughout the Canada Territory and a non-exclusive right and license to
manufacture and have manufactured the Product in any part of the world for
Exploitation in the Canada Territory and Falk therefore undertakes:

(a) not at any time during the Canada Term to grant or purport to grant to any
Third Party any right to Exploit the Product in the Canada Territory; and

(b) not to Exploit the Product during the Canada Term in the Canada Territory;
and

(c) to maintain during the Canada Term as Confidential Information (subject to
the provisions of Clause 11), all Product Data (including Joint Product Data)
and not to disclose any Product Data to any Third Party otherwise than under
terms relating to confidentiality and restricting the use of such Product Data
in any manner in the Canada Territory.

 

8



--------------------------------------------------------------------------------

  3.2. Clause 2.3 of the Original Agreement is amended by adding an additional
sentence at the end thereof, such sentence to read as follows:

Notwithstanding the foregoing, Falk approves and consents to the Lupin Canada
Distribution Agreement as it exists on the Second Amendment Date, subject to the
following:

 

  (a) any amendment or modification or waiver of any of the provisions of the
Lupin Canada Distribution Agreement that

 

  (i) concern or relate to, directly or indirectly, the rights granted to Salix
under this Agreement (for clarity, and without limitation, as amended by the
Second Amendment) or under the Second Amendment;

 

  (ii) concern or relate to, directly or indirectly, any Falk IP or any
Products;

 

  (iii) concern or relate to, directly or indirectly, any sublicense of any Falk
IP granted by Salix;

 

  (iv) would impact or adversely affect any payments that Falk would be entitled
to receive under this Agreement (for clarity, and without limitation, as amended
by the Second Amendment), their amount, or calculation, including without
limitation any Shared Sublicense Revenue;

 

  (v) impose upon Falk any additional obligations,

shall require the prior written consent of Falk;

 

  (b) notwithstanding any other provision hereof, Salix may not, without the
prior written consent of Falk, which Falk may withhold in its discretion,
sublicense or otherwise grant any rights to manufacture and have manufactured
any Product to any of the Lupin Parties or their respective Affiliates; and

 

  (c) Salix will keep Falk reasonably informed of each Commercialization Plan
(as defined in the Lupin Canada Distribution Agreement) with respect to the
Product developed and agreed by Salix and Lupin pursuant to the Lupin Canada
Distribution Agreement, including without limitation Section 3.3 of the Lupin
Canada Distribution Agreement, and any updates thereof or modifications thereto,
and the Salix COGS and any changes to Salix COGS (as defined in the Lupin Canada
Distribution Agreement) with respect to the Product agreed upon by Lupin and
Salix, including copies of the documents setting forth any such
Commercialization Plan and Salix COGS.

 

9



--------------------------------------------------------------------------------

  3.3. Clause 2 of the Original Agreement is amended by adding new Clauses 2.5
and 2.6 at the end thereof, such new Clauses 2.5 and 2.6 to read as follows:

2.5 Falk consents for all purposes of this Agreement, including, without
limitation, Clause 2.3 hereof, to the settlement of the litigation that is the
subject of the Lupin Settlement Agreement in accordance with the terms of the
Lupin Settlement Agreement and the other Settlement Documents (as defined in the
Lupin Settlement Agreement) and the Lupin Canada Distribution Agreement and
related supply agreements as they exist on the Second Amendment Date. Without
limiting the provisions of the preceding sentence, Falk further consents to the
sublicense by Salix of rights granted to it pursuant to Clause 2.1.1 hereof to
Lupin Ltd. and Lupin Pharma pursuant to, and upon the terms set forth in, the
Lupin Sublicense Agreement, provided that any amendment or modification of any
of the provisions of the Lupin Sublicense Agreement or the waiver of any
obligations imposed on Lupin Ltd. or Lupin Pharma or their Affiliates, or the
waiver or exercise of any rights of Salix or Falk, under the Lupin Sublicense
Agreement shall require the prior written consent of Falk. Without limiting the
foregoing, Salix will not modify or waive any obligations or covenants of Lupin
Ltd. or Lupin Pharma or their Affiliates under the Lupin Sublicense Agreement
relating to the New Sublicensed Patent (as that term is defined in the Lupin
Sublicense Agreement) without the prior written consent of Falk.

2.6 By its execution of the Novel Settlement Agreement, if and when that occurs,
Falk consents for all purposes of this Agreement, including, without limitation,
Clause 2.3 hereof, to the settlement of the litigation that is the subject of
the Novel Settlement Agreement in accordance with the terms of the Novel
Settlement Agreement and the other Settlement Documents (as such term may be
defined in the Novel Settlement Agreement). Without limiting the provisions of
the preceding sentence, Falk by its execution of the Novel Settlement Agreement
and Novel Sublicense Agreement, if and when that occurs, further consents to the
sublicense by Salix of rights granted to it pursuant to Clause 2.1.1 hereof to
Novel pursuant to, and upon the terms set forth in, the Novel Sublicense
Agreement, provided that any amendment or modification of any of the provisions
of the Novel Sublicense Agreement or the waiver of any obligations imposed on
Novel or its Affiliates, or the waiver or exercise of any rights of Salix or
Falk, under the Novel Sublicense Agreement shall require the prior written
consent of Falk.

 

4. CONSIDERATION

 

  4.1. Clause 3.1.6 of the Original Agreement is amended by replacing the term
“Patent Expiry Date” with the term “Patent Expiry Date (U.S.).”

 

10



--------------------------------------------------------------------------------

  4.2. Clause 3.1.7 of the Original Agreement is amended by replacing the term
“Patent Expiry Date” with the term “Patent Expiry Date (U.S.).”

 

  4.3. Clause 3 of the Original Agreement is amended by adding a new Clause 3.3
at the end thereof, such new Clause 3.3 to read in its entirety as follows:

3.3 When Salix enters into arrangements with one or more Sublicensees relating
to the Canada Territory, Salix shall pay Falk the following amounts
(collectively, the “Shared Sublicense Revenues”):

(a) *** of any payment received by Salix from Lupin Atlantis pursuant to
Section 6.1 of the Lupin Canada Distribution Agreement;

(b) *** of any payment received by Salix from Lupin Atlantis pursuant to
Section 6.4(d) of the Lupin Canada Distribution Agreement; and

(c) *** of all other Sublicense Revenues (for clarity, such other Sublicense
Revenues not to include any amounts received by Salix from Lupin Atlantis
pursuant to Sections 6.1 or 6.4(d) of the Lupin Canada Distribution Agreement,
provision for the sharing of which is made in clauses (a) and (b) of this
Section 3.3) received by Salix pursuant to any such arrangements.

In respect of the Lupin Canada Distribution Agreement, the obligation of Salix
to pay to Falk the amounts contemplated by this Clause 3.3 shall survive the
termination of the Canada Term (including as a result of the occurrence of the
Patent Expiry Date (Canada)) in respect of any product that was at any time
prior to the expiration of the Canada Term a “Product” as defined herein and was
marketed, distributed or sold by Lupin Atlantis pursuant to the Lupin Canada
Distribution Agreement and continue thereafter for so long as the Lupin Canada
Distribution Agreement, or any similar or follow-on arrangement between Salix
and Lupin Ltd. and its Affiliates for the marketing, distribution or sale of
such product in Canada, remains in effect.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

11



--------------------------------------------------------------------------------

Falk and Salix acknowledge and agree that this continued consideration payable
by Salix is fair and reasonable in light of Salix’s continued use of the Falk IP
(other than any expired Falk Patents) in continuing to perform the Lupin Canada
Distribution Agreement. Notwithstanding any provision herein to the contrary,
failure by Salix to make the payments due hereunder following expiration of the
Canada Term shall entitle Falk to terminate this Agreement pursuant to Clause
18.6, including the licenses granted pursuant to Clause 19.4. Should a court of
competent jurisdiction rule, in a final, unappealable or unappealed ruling, that
Falk’s right to such continued consideration is not enforceable, the parties
will promptly commence negotiations to establish appropriate consideration
payable to Falk.

 

5. MINIMUM ROYALTY PAYMENTS

 

  5.1. Clause 4.1 of the Original Agreement is amended by replacing the term
“Patent Expiry Date” with the term “Patent Expiry Date (U.S.).”

 

  5.2. Clause 4.2 of the Original Agreement is amended by replacing the term
“Patent Expiry Date” with the term “Patent Expiry Date (U.S.).”

 

  5.3. Clause 4.4 of the Original Agreement is amended by replacing the term
“Patent Expiry Date” in all three places it appears with the term “Patent Expiry
Date (U.S.).”

 

  5.4. Clause 4.5 of the Original Agreement is amended by replacing the term
“Patent Expiry Date” with the term “Patent Expiry Date (U.S.).”

 

6. PAYMENT

 

  6.1. Clause 5.1 of the Original Agreement is amended to read in its entirety
as follows:

5.1 Salix shall prepare a statement in respect of each Quarter which shall show
in reasonable detail for the Quarter in question the calculation of Royalties
due to Falk with respect to aggregate Net Sales and Shared Sublicense Revenues
due to Falk. Such statement shall specify in reasonable detail the calculation
of Net Sales and Sublicense Revenues (in each case in accordance with the
definition set out in Clause 1) and the applicable Royalties and Shared
Sublicense Revenues due to Falk and such other information relating to the
calculation of Net Sales and Sublicense Revenues as Falk may reasonably request
from time to time. Such statement shall be submitted to Falk within ninety
(90) days of the end of the Quarter to which it relates together with remittance
for Royalties due to Falk under Clauses 3.1.6, 3.1.7 and 3.1.8 (as applicable)
and Shared Sublicense Revenues due to Falk under Clause 3.3.

 

12



--------------------------------------------------------------------------------

  6.2. Clause 5.2 of the Original Agreement is amended by adding a new sentence
at the end thereof, such sentence to read as follows:

The provisions of this Clause 5.2 shall not apply in respect of (a) the exercise
by Lupin Ltd. and Lupin Pharma of their rights under the Lupin Sublicense
Agreement or the making, having made, importation, use, sale or offer for sale
by Lupin Ltd. or Lupin Pharma or their Affiliates of the Product pursuant
thereto or (b) the exercise by Novel of its rights under the Novel Sublicense
Agreement or the making, having made, importation, use, sale or offer for sale
by Novel or its Affiliates of the Product pursuant thereto.

 

  6.3. Clause 5.2.1 of the Original Agreement is amended by adding a new
sentence at the end thereof, such sentence to read as follows:

For clarity, the records that may be accessed and inspected by such accounting
firm pursuant to this Clause 5.2.1 shall include any relevant documents or
information received by Salix from any Lupin Party or their Affiliates.

 

7. OBLIGATIONS OF SALIX

 

  7.1. Clause 6.1.5 of the Original Agreement is amended by replacing the term
“Term” with the term “United States Term” and by replacing the term “Territory”
both places it appears with the term “United States Territory.”

 

  7.2. The last sentence of Clause 6.3 of the Original Agreement is amended by
replacing the term “Term” with the term “United States Term.”

 

  7.3. The last sentence of Clause 6.4 of the Original Agreement is amended by
replacing the term “Term” with the term “United States Term.”

 

  7.4. Clause 6 of the Original Agreement is amended by adding new Clauses 6.7,
6.8 and 6.9 at the end thereof, such new Clauses 6.7, 6.8 and 6.9 to read as
follows:

6.7 In no event shall Salix, without Falk’s prior written consent, use, or
commit to use, as a manufacturer of Product any Generics Manufacturer or any of
its Affiliates.

6.8 In no event shall Salix, without Falk’s prior written consent, appoint or
use, or commit to appoint or use, any Generics Manufacturer or any of its
Affiliates as a distributor in or for the United States Territory of any
Authorized Generic upon terms that would permit such Generics Manufacturer or
its Affiliate to sell any Authorized Generic in the United States Territory
prior to (a) the Existing Sublicensed Patents Start Date (as that term is
defined in the Lupin Sublicense Agreement), or (b), if the New Sublicensed
Patent (as that term is defined in the Lupin Sublicense Agreement) is issued
prior to

 

13



--------------------------------------------------------------------------------

the Existing Sublicensed Patents Start Date, prior to the New Sublicensed Patent
Start Date (as that term is defined in the Lupin Sublicense Agreement.)

6.9 Salix shall not transfer, assign or make available to any Lupin Party or any
Generics Manufacturer or any of their respective Affiliates any NDA or any NDS
(as that term is defined in the Lupin Canada Distribution Agreement) with
respect to any Product. For clarity, the foregoing prohibition shall also apply
even if any Lupin Party or any Generics Manufacturer or any of their respective
Affiliates acts as a distributor of any Authorized Generic.

 

8. PRODUCT DATA

The first sentence of Clause 8.3 of the Original Agreement is amended to read in
its entirety as follows:

All right, title and interest in all Product Data arising from any Studies shall
be jointly owned by Salix and Falk and either may use such Joint Product Data
without further payment or obligation to the other and each of the Parties shall
be free to use and Exploit such Joint Product Data and to incorporate it in any
regulatory filing Provided that Falk acknowledges that during the United States
Term it shall not, and shall not authorise or permit any Third Party to, use any
Joint Product Data in the United States Territory and that during the Canada
Term is shall not, and shall not authorise or permit any Third Party to, use any
Joint Product Data in the Canada Territory.

 

9. TRADEMARKS

Clause 9.1 of the Original Agreement is amended by adding at the end thereof two
new sentences, such sentences to read as follows:

The provisions of the immediately preceding sentence shall not apply in respect
of (a) the exercise by Lupin Ltd. and Lupin Pharma of their rights under the
Lupin Sublicense Agreement or the making, having made, importation, use, sale or
offer for sale by Lupin Ltd. or Lupin Pharma or their Affiliates of the Product
under an ANDA pursuant thereto or (b) the exercise by Novel of its rights under
the Novel Sublicense Agreement or the making, having made, importation, use,
sale or offer for sale by Novel or its Affiliates of the Product under an ANDA
pursuant thereto. For clarity, Salix shall not grant any right to use any Salix
trademark for the Product in the Territory, including without limitation the
Apriso mark®, to any Lupin Party except for purposes of the marketing,
distribution and sale of Product in Canada as and to the extent contemplated by
Lupin Canada Distribution Agreement as it exists on the Second Amendment Date.

 

14



--------------------------------------------------------------------------------

10. INTELLECTUAL PROPERTY OWNERSHIP AND INFRINGEMENT

 

  10.1. The introductory clause in Clause 10.3 of the Original Agreement is
amended to read in its entirety as follows:

In the event that Salix at any time during the Canada Term or the United States
Term becomes aware of any misappropriation or infringement or alleged
misappropriation or infringement by a Third Party (the “Infringer”) of any part
of the Falk IP in the Canada Territory or United States Territory, respectively,
Salix shall give prompt written notice thereof to Falk (save only in respect of
the Joint Product Data, under Clause 10.4):

 

  10.2. Clause 10.3.2 of the Original Agreement is amended by replacing the term
“Territory” with the phrase “Canada Territory or United States Territory, as
applicable pursuant to the forepart of this Clause 10.3”.

 

  10.3. The first sentence of Clause 10.4 of the Original Agreement is amended
to read in its entirety as follows:

In the event that Salix at any time during the Canada Term or the United States
Term becomes aware of any misappropriation or infringement or alleged
misappropriation or infringement by an Infringer of any part of the Joint
Product Data in the Canada Territory or United States Territory, respectively,
Salix shall give prompt written notice thereof to Falk and Salix shall have the
first right (but not the obligation) to take such Remedies as may be necessary
or desirable to prevent such infringement and preserve the Joint Product Data.

 

  10.4. The introductory clause in Clause 10.6 of the Original Agreement is
amended to read in its entirety as follows:

In the event that a Third Party institutes a patent, trade secret or other
infringement suit against Salix or its Affiliates during the Canada Term or the
United States Term, alleging that its Exploitation of the Product in the Canada
Territory or United States Territory, respectively, infringes one or more
Patents or other Intellectual Property rights held by such Third Party (an
“Action”), Salix shall promptly notify Falk thereof in writing and promptly
discuss with Falk the best way to respond.

 

11. CONFIDENTIALITY

Clause 11.5 of the Original Agreement is amended by adding a new sentence at the
end thereof, such new sentence to read as follows:

In no event shall Salix disclose any Confidential Information of Falk that
constitutes or relates to Manufacturing Technology or any NDA or any NDS or any
other regulatory filings or submissions, or drafts thereof, in the United States
Territory or

 

15



--------------------------------------------------------------------------------

the Canada Territory, including without limitation any dossiers related to
regulatory filings, to any Lupin Party or any Generics Manufacturer or any of
their respective Affiliates without the prior written consent of Falk. Salix
shall not appoint any of the Lupin Parties or their Affiliates as Salix’s
administrative agent or other agent, or otherwise grant any authority to Lupin
Party or any of their Affiliates, for purposes of making any filings with
regulatory authorities in the Canada Territory or the United States Territory
without the prior written consent of Falk.

 

12. FILINGS; CONFIDENTIALITY AND NON-DISCLOSURE

 

  12.1. Falk and Salix each agrees to make such filings in respect of this
Second Amendment and the other agreements being executed by Falk and Salix and
other persons in connection herewith as may be required by Applicable Laws,
including those filings with the United State Federal Trade Commission and the
United States Department of Justice required by Clause 1112 of Subtitle B of
Title XI of the United States Medicare Prescription Drug, Improvement, and
Modernization Act of 2003. Each of Falk and Salix agrees that filings
contemplated by the preceding sentence shall be permitted to be made by the
other notwithstanding any provision contained in Clause 11 of the Original
Agreement to the contrary.

 

  12.2. Subject to Clause 11.1 of this Second Amendment, disclosure of this
Second Amendment and its terms shall be governed by the provisions of Clause 11
of the Original Agreement mutatis mutandis.

 

  12.3. The Parties confirm that the Confidentiality Agreement has by its terms
expired and is no longer of any force or effect. In order to avoid uncertainty,
the Parties agree that the Confidentiality Agreement is terminated.

 

13. INDEMNIFICATION

 

  13.1. Clause 13.2 of the Original Agreement is amended by adding immediately
after Clause 13.2.2 and new Clause 13.2.3, such new Clause 13.2.3 to read in its
entirety as follows:

13.2.3 Any alleged or actual breach or violation by both Salix and Falk of their
respective representations or warranties set forth in Section 6.1 of the Lupin
Settlement Agreement or Section 3.1 of the Lupin Sublicense Agreement to the
extent such breach or violation is based on or relates to any Applicable Law in
the United States, provided that, for clarity, Salix shall have no obligation to
indemnify, hold harmless or defend Falk or its Affiliates pursuant to this
Clause 13.2.3 if only Falk or only Salix has breached or violated such
representations or warranties given or made by it and the other party has not
breached or violated the corresponding representation or warranty given or made
it.

 

16



--------------------------------------------------------------------------------

  13.2. Clause 13.2 of the Original Agreement is amended by adding a new
sentence at the end thereof, such sentence to read as follows:

The provisions of this Clause 13.2 shall not apply in respect of any liability
that may arise from (a) the exercise by Lupin Ltd. or Lupin Pharma of their
rights under the Lupin Sublicense Agreement or the making, having made,
importation, use, sale or offer for sale by Lupin Ltd. or Lupin Pharma or their
Affiliates of the Product pursuant thereto or (b) the exercise by Novel of its
rights under the Novel Sublicense Agreement or the making, having made,
importation, use, sale or offer for sale by Novel or its Affiliates of the
Product pursuant thereto.

 

14. CERTAIN RESTRICTIONS

Clause 16.2 of the Original Agreement is amended to read in its entirety as
follows:

16.2 Falk undertakes and covenants that it shall not within the Canada Territory
during the Canada Term or in the United States Territory during the United
States Term either directly or indirectly be involved in the marketing, use,
sale or exploitation of any product containing the Compound Provided That such
restriction shall cease to apply in respect of a Falk Additional Product
notified to Salix under Clause 15.2 in the event that Salix shall not acquire
rights to Such Falk Additional Product under the terms of Clause 15.2

 

15. TERM

Clause 18.1 of the Original Agreement is amended to read in its entirety as
follows:

This Agreement shall become and be effective, unless earlier terminated pursuant
to the other provisions of this Clause 18, insofar as it applies to the Canada
Territory during the Canada Term and insofar as it applies to the United States
Territory during the United States Term.

 

16. CONSEQUENCES OF TERMINATION

 

  16.1. Clause 19.2.3 is amended by adding the following sentence at the end of
that provision:

Without limiting the foregoing, the provisions of Clauses 2.3 and 2.5 requiring
the consent of Falk, the last sentence of Clause 9.1, and the provisions of
Clauses 3.3, 5, 6.7, 6.8, 6.9 and 11.5 shall survive termination or expiration
of this Agreement.

 

17



--------------------------------------------------------------------------------

  16.2. Clause 19.4 is amended to read in its entirety as follows:

19.4 If this Agreement as it relates to a Product in the Canada Territory
expires upon the expiration of the Canada Term for such Product, the licenses
granted hereunder in respect of the Canada Territory for such Product shall
continue thereafter on a non exclusive basis and shall, subject to Clause
19.4.1, be fully paid-up and perpetual:

19.4.1 Salix shall thereafter, and notwithstanding anything in Clause 3 to the
contrary, be entitled to Exploit the Product in the Canada Territory subject to
continued payment by Salix to Falk as and to the extent required by Clause 3.3
and in respect of Royalties due in respect of Net Sales in the United States
Territory; and

19.4.2 in that event, Falk shall be entitled either itself or by a Third Party
to exploit the Product in the Canada Territory; and

19.4.3 in that event, the provisions of Clauses 2.3 and 2.5 requiring the
consent of Falk, the last sentence of Clause 9.1, and the provisions of Clauses
3.3, 5, 6.7, 6.8, 6.9 and 11.5 shall survive termination or expiration of this
Agreement.

For clarity, the provisions of this Clause 19.4 are subject to the provisions of
Clause 3.3 and shall not alter or qualify the obligation of Salix to make the
payments contemplated thereby to Falk.

 

  16.3. Clause 19 is amended by adding new clause 19.5 and 19.6 at the end
thereof, such new Clauses 19.5 and 19.6 to read in their entirety as follows:

19.5 If this Agreement as it relates to a Product in the United States Territory
expires upon the expiration of the United States Term for such Product, the
licenses granted hereunder in respect of the United States Territory for such
Product shall continue thereafter on a non exclusive basis and shall be fully
paid-up and perpetual and for the avoidance of doubt:

19.5.1 Salix shall thereafter, and notwithstanding anything in Clause 3 to the
contrary, be entitled to Exploit the Product in the United States Territory free
of any further payment to Falk except in respect of Royalties due in respect of
Net Sales in the Canada Territory and Shared Sublicense Revenues due in respect
of Sublicenses granted by Salix in respect of the Canada Territory; and

19.5.2 Falk shall be entitled either itself or by a Third Party to exploit the
Product in the United States Territory.

19.6 Notwithstanding any other provision of Clause 18 or this Clause 19, upon on
termination of this Agreement that may occur, the rights of the Lupin Parties
under the Lupin Sublicense Agreement shall continue as a direct license from
Falk to the Lupin Parties.

 

18



--------------------------------------------------------------------------------

17. LAW AND ARBITRATION

Any controversy or claim of whatsoever nature arising out of or relating in any
manner whatsoever to this Second Amendment or any breach of any terms of this
Second Amendment shall be governed by and construed in all respects in
accordance with the laws of the US State of New York without regard to any
choice of law provisions or rule that might otherwise refer construction or
interpretation of this Second Amendment to the substantive law of another
jurisdiction. Any dispute arising out of or relating to the existence,
negotiation, validity, formation, interpretation, breach, performance or
application of this Second Amendment shall be subject to resolution exclusively
in accordance with the provisions of Clauses 28 and 29.2 through 29.4 of the
Original Agreement.

 

18. ENTIRE AGREEMENT AND SEVERABILITY

 

  18.1. This Second Amendment and the Original Agreement, as amended by this
Second Amendment, constitute the entire agreement between the Falk and Salix
with respect to the subject matter thereof. This Second Amendment supersedes all
prior agreements, whether written or oral, with respect to the subject matter of
this Second Amendment. Each of Falk and Salix confirms that it is not relying on
any representations, warranties or covenants of the other in entering into this
Second Amendment except as specifically set out in this Second Amendment.
Nothing in this Second Amendment is intended to limit or exclude any liability
for fraud.

 

  18.2. The Original Agreement, as amended by this Second Amendment, is ratified
by the parties hereto and as so amended shall continue in full force and effect.

 

  18.3. This Second Amendment is intended to be valid and effective under any
Applicable Laws and, to the extent permissible under Applicable Laws, shall be
construed in a manner to avoid violation of or invalidity under any Applicable
Laws. Should any provisions of this Second Amendment be or become invalid,
illegal or unenforceable under any Applicable Laws, the other provisions of this
Second Amendment shall not be affected and shall remain in full force and effect
and, to the extent permissible under Applicable Laws, any such invalid, illegal
or unenforceable provision shall be deemed amended lawfully to conform with the
intent of the parties.

 

19. EXPENSES; REIMBURSEMENT

 

  19.1. Subject to the ongoing indemnification obligations of Falk and Salix
under Clause 13 of the Original Agreement, each of Falk and Salix shall pay the
fees and expenses of its respective lawyers and other experts and all other
expenses and costs incurred by such party incidental to the negotiation,
preparation, execution and delivery of this Second Amendment.

 

19



--------------------------------------------------------------------------------

  19.2. Upon Salix’s submission to Falk of evidence of Salix’s payment to Lupin
of the full amount contemplated by Section 8.9 of the Lupin Settlement Agreement
and an appropriate invoice from Salix, Falk shall reimburse Salix for a ***
portion of such payment by wire transfer of immediately available funds to such
bank account in the United States as may be designated in Salix’s invoice. Falk
shall make such payment not later than thirty (30) days following its receipt of
Salix’s invoice.

 

20. REPRESENTATIONS AND WARRANTIES; RELEASE; INDEMNIFICATION

 

  20.1. Salix acknowledges that as of the Second Amendment Date Falk has no
knowledge as to whether or not the execution and delivery of the Lupin
Sublicense Agreement or Lupin Settlement Agreement and the performance of Falk’s
obligations under these agreements, conflicts or will conflict with or violates
or will violate any requirement of Applicable Law (as defined in the Lupin
Sublicense Agreement or Lupin Settlement Agreement, as relevant) in the United
States.

 

  20.2. Clause 12.2.15 of the Original Agreement is hereby amended by adding at
the beginning thereof the phrase “To the knowledge of Falk,” and deleting the
word “The” that appears at the beginning thereof and replacing it with the word
“the.”

 

  20.3. Salix represents, warrants and covenants that other than as provided for
in Section 19.2 of this Second Amendment, Salix and its Affiliates and
Sublicensees do not have any claim against Falk or any Affiliates of Falk or any
officer, director, employee or agent of Falk or any Affiliate of Falk for any
Losses arising from or relating to the Action (as the term is defined in the
Lupin Settlement Agreement) or Falk’s representations and warranties under
Clause 12.2.15 of the Original Agreement as they relate to the Action or the
claims of the Lupin Parties made therein or to the Novel Action or the claims of
the Novel or its Affiliates made therein.

 

  20.4. Salix, on behalf of itself and its Affiliates, hereby fully, finally and
irrevocably releases, relinquishes, and discharges Falk and any Affiliates of
Falk and any officer, director, employee and agent of Falk and any Affiliate of
Falk from any claim, demand, obligation, causes of action, or any Losses that
Salix or its Affiliates may have that arises or may arise from or that relates
to the Action or Clause 12.2.15 or Clause 13.1.1 of the Original Agreement as
they relate to the Action and the claims of the Lupin Parties made therein,
other than as provided for in Section 19.2 of this Second Amendment.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

20



--------------------------------------------------------------------------------

21. OTHER AGREEMENTS

Simultaneously herewith, Falk and Salix are entering into the Lupin Sublicense
Agreement with Lupin Ltd. and Lupin Pharma; Falk and Salix are entering into the
Lupin Settlement Agreement with Lupin Ltd. and Lupin Pharma; and Salix is
entering into the Lupin Canada Distribution Agreement with Lupin Atlantis. The
effectiveness of this Second Amendment is explicitly conditioned on the
simultaneous execution and delivery by each of the parties thereto of each and
every one of the aforesaid agreements.

 

22. COUNTERPARTS

This Second Amendment may be executed in two or more counterparts, each of which
shall be deemed an original and all of which taken together shall be deemed to
constitute one and the same instrument. An executed signature page of this
Second Amendment delivered by facsimile or other electronic transmission shall
be effective as an original executed signature page.

[Signatures appear on the next page.]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Falk and Salix have executed this Second Amendment to be
effective the day and year first above written.

 

DR FALK PHARMA GmbH By:  

/s/ Ursula Falk

Name:  

Falk Ursula

Title:  

CEO

SALIX PHARMACEUTICALS, INC. By:  

/s/ Rick Scruggs

Name:  

Rick Scruggs

Title:  

EVP of Business Development

[Signature page for Second Amendment to License Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Salix COGS

As used in this Agreement, “Salix COGS” means:

For Products that are manufactured for Salix by a Third Party:

The price paid by Salix to such Third Party for such Products, together with
warehousing, freight, duty, insurance and any other out-of-pocket costs or
expenses incurred by Salix in respect of such Products, without markup.

For Products that are manufactured by Salix or its Affiliates:

I. Salix COGS includes the costs of all direct materials, direct labor and
manufacturing overhead consumed, provided or procured by a manufacturing
facility in the manufacture of a particular Product, together with appropriate:
(i) allowances for manufacturing variances, (ii) inventory carrying charges, and
(iii) adjustments for inventory valuations as calculated using GAAP.

For such purposes:

A. Direct material costs include:

1. The cost of raw materials, process consumables (i.e., resins, membranes, etc.
to the extent not renewable and depreciable and more appropriately captured by
Item I.C.2. (below), containers, container components, packaging, labels and
other printed materials used in the production of the Product.

2. Scrap of raw materials, work in progress and finished goods (exclusive of
losses in excess of a reasonable allowance for wastage limits within normal
industry standards for the Product.)

B. Direct labor costs include:

1. Salaries and fringe benefits for personnel directly involved in the
manufacturing process of the Product.

C. Manufacturing overhead is limited to costs that can be identified in a
practical manner with specific units of production in accordance with GAAP but
cannot be included in specific direct material or direct labor costs. Such
overhead costs may include:

1. Department-specific manufacturing overhead allocations, including, but not
limited to, utilities (e.g., oil, electric, steam, water), indirect
manufacturing materials and supplies, consumables (e.g., production supply
materials, tools, spare parts), supervision, production management, plant
management, engineering and development support, maintenance and repair of the
production plant and production equipment, taxes (excluding income taxes) and
insurance with respect to the Product.

 

Schedule A - page 1



--------------------------------------------------------------------------------

2. Depreciation, which reflects on a pro rata basis over the reasonably
estimated life thereof, the use of assets in the manufacture of the Product.

3. Overhead allocations of costs from service areas directly involved in the
manufacture of a Product, including human resources, IT, quality assurance
analysis of raw materials in production, including analysis of semi-finished and
finished goods produced, materials management (including wages and salaries
relating to materials administration, purchasing and warehousing), regulatory
affairs, validation, inventory storage, process documentation, and other
services required to be performed in connection with the Manufacture of the
Product.

4. Rent and other costs allocable to the lease of facilities, equipment or
materials used to Manufacture the Product.

D. Allowances for manufacturing variances, including yield variances within cGMP
tolerances.

E. Allowances for adjustments to inventory, valuation, including reasonable
charges for spoilage, expiration of shelf life and like charges related to the
Product Manufactured.

F. Property and sales taxes on shipment and warehousing related to finished
goods.

II. Without limitation, Salix COGS does not include:

A. Costs incurred due to Product rework, except the reasonable allowance
included under item I.A.2.

B. Research and development costs.

C. Intercompany margins/markups on intercompany transfers between or among
manufacturing plants or Affiliates.

D. Insurance related to product liability.

E. Commercialization costs.

F. Overhead (including administrative, legal, accounting and similar costs),
except as specified in item I.C.

 

Schedule A - page 2